Citation Nr: 1106978	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
specific phobia 

2.  Entitlement to an initial rating in excess of 10 percent for 
headaches, prior to August 11, 2006, and to an initial rating in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from July 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of May 2007 and October 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

A May 2007 rating decision granted service connection for 
headaches, as residuals of a head injury, and for 
pseudofolliculitis barbae (PFB), and assigned each an initial 10 
percent rating effective May 19, 2006, date of receipt of claim.  
That rating decision also denied, in pertinent part, service 
connection for posttraumatic stress disorder (PTSD), depression, 
sleeping problems, and substance abuse.  The Veteran was notified 
of that decision by RO letter dated May 17, 2007. 

After the Veteran filed a June 2007 notice of disagreement (NOD) 
to these decisions, a statement of the case (SOC) was issued on 
October 15, 2008, addressing these matters. 

An October 2008 rating decision granted service connection for 
"specific phobia," claimed as PTSD and depression, and assigned 
an initial 30 percent disability rating effective May 19, 2006, 
date of receipt of claim.  That decision also granted an increase 
in the 10 percent rating for PFB to 30 percent effective August 
11, 2006.  

In October 2008 the Veteran filed an NOD as to the assignment of 
the initial 30 percent rating for his service-connected 
psychiatric disorder, and in that document he also claimed an 
increased rating for his service-connected headaches.  

A November 2008 deferred rating decision accepted that October 
2008 document in lieu of VA Form 9, Appeal to the Board, as a 
substantive appeal which perfected the appeal of the claim for an 
increased rating for service-connected headaches.  

In May 2009 an SOC was issued as to the claim for an initial 
rating greater that 30 percent for the service connection 
psychiatric disorder and the appeal as to that issue was 
perfected via VA Form 9, Appeal to the Board, in June 2009. 

An October 2009 rating decision granted an increase from 10 
percent to 30 percent for the service-connected headaches, as 
residuals of a head injury, effective May 19, 2006, date of 
receipt of the initial claim for service connection.  Then, a 
supplemental SOC (SSOC) was issued in October 2009 addressing the 
issues of the ratings for the service-connected psychiatric 
disorder and the service-connected headaches.  

Here, the Veteran did not perfect an appeal, by filing a 
substantive appeal (VA Form 9 or equivalent) as to the issues of 
the initial rating assigned for service-connected PFB or the 
denials of service connection for PTSD, depression, sleeping 
problems, and substance abuse.  To be considered timely, the 
Substantive Appeal must be filed (1) within 60 days from the date 
the RO mails the SOC, or (2) within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or (3) within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  If the 
claimant fails to file a substantive appeal in a timely manner, 
and fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  
Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

Accordingly, the matters of the initial rating assigned for 
service-connected PFB and service connection for PTSD, 
depression, sleeping problems and substance abuse are not now 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In December 2007 the RO made a Formal Finding as to the 
unavailability of complete treatment records from VAMC Westside 
for the period from 1976 to 1979.  In August 2008 the RO made 
another Formal Finding as to the unavailability of treatment 
records from the Milwaukee Vet's Place Central from January 1, 
2004, to October 18, 2005.  

In VA Form 21-4138, Statement in Support of Claim, dated and 
received in May 2010, after the appeal was certified to the 
Board, the Veteran requested that VA treatment records be 
obtained in connection with his appeal.  He specified VA 
treatment records from VAMC Milwaukee from October 9, 2009, to 
the present; VAMC North Chicago from March 1, 2010, to the 
present; from VAMC Hines from May 1, 2010, to the present.  He 
also indicated that he had been referred to a VA Pain clinic in 
Tampa, Florida, because of his headaches and requested that these 
records also be obtained.  

In light of the past formal findings as to the unavailability of 
VA records, it is the judgment of the Board that the additional 
VA records requested by the Veteran should be obtained and 
associated with the claims files for appellate consideration.  VA 
records are considered constructively on file for adjudication 
purposes.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Since the case must be remanded to obtain additional VA treatment 
records, the Veteran should be afforded up-to-date VA rating 
examinations for the disabilities herein at issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps 
to obtain the Veteran's VA treatment records, 
as he requested, from VAMC Milwaukee from 
October 9, 2009, to the present; VAMC North 
Chicago from March 1, 2010, to the present; 
from VAMC Hines from May 1, 2010, to the 
present; as well as all records of his 
participation in a program of treatment at a 
VA Pain clinic in Tampa, Florida.  

These records should be associated with the 
claims files. 

2.  Schedule the Veteran for a VA psychiatric 
examination for the purpose of determining 
the nature and severity of the Veteran's 
service-connected phobia.  The Veteran's 
claims file should be made available to the 
examiner in connection with the study of this 
case.  The examination should include a 
detailed review of the Veteran's pertinent 
history, a thorough mental status evaluation, 
and all appropriate testing needed to 
ascertain the severity of the Veteran's 
service-connected phobia disorder.  The 
results of all clinical studies and 
psychological testing, if deemed necessary, 
are to be reported in detail.  The examiner 
is asked to identify all of the symptoms that 
result from the Veteran's service-connected 
phobia disorder and describe in detail the 
level of occupational and social impairment 
due to such symptomatology.  The examiner is 
asked to provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score, an 
explanation of what the score means in terms 
of social and occupational impairment, and 
the percentage of that score which represents 
the occupational and social impairment due 
solely to the symptomatology associated with 
the Veteran's service-connected anxiety 
disorder.  The examiner should specifically 
comment upon the impact of the Veteran's 
service connected disorder on employability, 
either alone or in conjunction with the 
Veteran's other service-connected 
disabilities. 

If more than one psychiatric disorder is 
diagnosed, the examiner is asked to comment 
on the relationship between the Veteran's 
phobia disorder and any other diagnosed 
psychiatric disorder.  In making this 
assessment, the examiner is asked to 
determine whether the symptomatology for any 
one (or all) of the diagnosed psychiatric 
disorders is separate and distinct from, or 
is duplicative of or overlapping with, the 
symptomatology associated with the Veteran's 
service-connected anxiety disorder.

The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report(s).

3.  Schedule the Veteran for a VA 
neurological examination for the purpose of 
determining the nature and severity of the 
Veteran's service-connected headaches.  The 
Veteran's claims file should be made 
available to the examiner in connection with 
the study of this case.  The examination 
should include a detailed review of the 
Veteran's pertinent history, and all 
appropriate testing needed to ascertain the 
severity of the Veteran's service-connected 
headaches.  The results of all clinical 
studies and testing, if deemed necessary, are 
to be reported in detail.  The examiner is 
asked to identify all of the symptoms that 
result from the Veteran's service-connected 
headaches and describe in detail the 
character of the headaches, i.e., whether 
they are prostrating, the frequency of the 
headaches, and whether there are prolonged 
attacks productive of severe economic 
inadaptability due to such symptomatology.  

The examiner should specifically comment upon 
the impact of the Veteran's service connected 
disorder on employability, either alone or in 
conjunction with the Veteran's other service-
connected disabilities. 

The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report(s).

4.  The Veteran is hereby notified that it is 
his responsibility to report for all 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  If the benefits sought on appeal remain 
denied, the Veteran and any representative, 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

